IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

JOHN R. HERNANDEZ,                      NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Appellant,                        DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D17-2251

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed July 12, 2017.

An appeal from the Circuit Court for Leon County.
Robert Wheeler, Judge.

John R. Hernandez, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROWE, MAKAR, and JAY, JJ., CONCUR.